Citation Nr: 0515918	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  04-23 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for myopia (claimed as 
defective sight in the right eye).

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for hearing loss.

3.  Entitlement to an initial compensable rating for 
asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1944 to July 
1946, and August 1948 to March 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which declined to reopen or grant claims of service 
connection for myopia and hearing loss, and granted service 
connection for asbestosis and assigned a zero percent rating.  
The veteran testified at a May 2005 hearing before the 
undersigned Veterans Law Judge, and the transcript is of 
record.  

It is noted that the veteran, and his representative (in a 
November 2004 Informal Hearing Presentation), have referred 
to "brain trauma" as a result of the in-service auto 
accident described herein.  The remand instructions at the 
end of this determination refer to the brain trauma issue in 
relation to evidentiary development via VA examination 
concerning the pending claims of service connection.  The RO 
should address this issue accordingly.  

The issues of entitlement to service connection for myopia 
(claimed as defective sight in the right eye) and hearing 
loss, and entitlement to an initial compensable rating for 
service-connected asbestosis, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a final December 1971 determination, the RO denied a 
claim of service connection for myopia, and evidence received 
since is new and relevant.

2.  In a final March 1973 determination, the Board denied a 
claim of service connection for hearing loss, and evidence 
received since is new and relevant.


CONCLUSIONS OF LAW

1.  The RO's December 1971 denial is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2004).

2.  The Board's March 1973 decision is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004).

2.  New and material evidence has been received since the 
December 1971 and March 1973 decisions, and the claims are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5103, 5103A, 5106, 5107 (West 2002), 
and 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2004), need not be 
assessed as the veteran's application to reopen claims of 
service connection is granted.  

The veteran's service medical records indicate that in 
November 1951 the veteran was in a motor vehicle accident; he 
sustained a fracture, compound, comminuted, of the left 
zygoma.  The clinical record at that time noted that no 
artery or nerve involvement had been found.  A physical 
examination further identified a 20-centimeter laceration 
diagonally across the left side of the face, extending from 
just below the lateral canthus of the left eye, thru the left 
side of the upper lip.  On inspection it was noted that the 
veteran had fractured the zygomatic bone in at least two 
places.  Also, the left maxillary sinus was open.  The 
veteran's left eye was swollen shut.  A November 15 x-ray, 
for a repeat examination of the left zygoma revealed again 
the fracture previously described, along with the separation 
at the fronto-zygomatic arch.  In addition, a third fracture 
was noted at the zygomatic arch.  

The veteran filed claims of service connection for hearing 
loss, and defective sight in the right eye.  A November 1971 
VA examination noted the veteran's report that had had sudden 
loss of hearing in the right ear in 1970, and that the Idaho 
Motor Division informed him in 1971 that his vision in the 
right eye was not as good as in the left.  The veteran was 
diagnosed as having, among other things, deafness, right, 
perceptive, and myopia.  

In December 1971, the RO denied the claims of service 
connection for hearing loss and myopia.  The veteran's May 
1972 notice of disagreement referred to the hearing loss 
issue, but did not reference the myopia issue.  In March 
1973, the Board denied the veteran's claim of service 
connection for hearing loss because the veteran's hearing had 
appeared normal throughout military service, and the record 
lacked an etiology opinion.  

In February 2003, the veteran sought to reopen the claims of 
service connection for myopia and hearing loss.  On a VA Form 
21-4142, the veteran asserted that Dr. Wolfe, the treating 
physician at the time of the in-service auto accident, had 
told the veteran that he had brain damage from the accident 
to the left side of the brain.  The veteran asserted that Dr. 
Wolfe told him he would probably lose the hearing in his 
right ear, and the sight in his right eye.  

An August 2000 correspondence from Colin S. Doyle, M.D., 
FACS, submitted in support of the veteran's contentions, 
noted that the veteran had been referred for hemoptysis.  In 
the process of generally assessing the veteran, Dr. Doyle 
noted that the veteran was positive for hearing loss in the 
right ear and a plugged ear.  The veteran had had a broken 
nose, hoarse voice, and easy bleeding.  Dr. Doyle noted that 
the veteran had a significant injury to his face when he was 
in the military service many years ago but that seemed to 
have healed with very minimal residual except for perhaps the 
hearing in the right ear.  

Also submitted in support of the application to reopen a 
claim of service connection for an eye injury are treatment 
records from Dr. Herbert.  One refers to punctal atresia, and 
references an auto accident in "1952."  

In his March 2003 notice of disagreement, the veteran 
asserted that in terms of hearing loss, a doctor had told him 
in 1971 that he had a dead nerve due to the in-service auto 
accident, or the firing of big guns.  Regarding the weakening 
of sight in the right eye, the veteran contended that the 
problem was caused by brain damage that he sustained in the 
1951 auto accident.  

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and an unappealed Board denial is final under 38 
U.S.C.A. § 7104, and a claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108; see Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In this case, the evidence from Dr. Doyle at least suggests 
an etiological relationship between the veteran's hearing 
loss and military service.  And, a similar concept in Dr. 
Herbert's treatment notes in terms of the veteran's loss of 
sight requires that the veteran's claims of service 
connection be reopened.  Particularly, that type of evidence 
had been missing at the times of the last final denial 
concerning myopia (by the RO in December 1971) and the last 
final denial concerning hearing loss (by the Board in March 
1973).  As such, it is new, and material, as required by VA 
regulation.  


ORDER

As new and material evidence has been received, the claim of 
service connection for a myopia (claimed as defective sight 
in the right eye) is reopened.  

As new and material evidence has been received, the claim of 
service connection for hearing loss is reopened.  

REMAND

In light of the VCAA, further evidentiary development is 
necessary.  Particularly, the veteran should be scheduled for 
appropriate VA examinations concerning the claims of service 
connection for myopia and hearing loss.  In addition, the 
veteran has submitted a private pulmonary function test 
report indicating a more severe level of disability than his 
current rating reflects.  Although nothing prohibits VA from 
basing a rating on the private evidence alone, there is a 
significant discrepancy between percent predicted for the FVC 
and DLCO.  The examination for the service connection claims 
should explicitly assess whether the veteran sustained brain 
trauma from the in-service auto accident, which in turn, may 
have impacted his hearing and eyesight.  

Also, at his hearing, the veteran testified that he had 
recently undergone chest x-ray at a VA facility-the RO 
should obtain these records, along with any outstanding VA 
treatment records concerning the veteran's lung disability 
(and eyesight or hearing problems).  Moreover, it does not 
appear that the RO considered evidence (September 2004 and 
March 2005 medical records) added to the claims file (the 
evidence was unaccompanied by a waiver).   

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should obtain any 
outstanding VA medical records, 
particularly the above referenced chest 
x-ray from approximately April 2005.    

2.  The RO should arrange for VA 
examination concerning the veteran's 
hearing, eyesight, and service-
connected asbestosis.  The examiner 
should review the veteran's claims 
file.  
(a)	The examiner should clarify 
the diagnosis of any hearing or 
eyesight problems, and in the 
process, with appropriate 
diagnostic testing, determine 
whether the veteran has any 
brain damage.  The examiner 
should provide an opinion as to 
whether it is at least as likely 
as not that any hearing loss is 
related to service (considering 
the auto accident and all 
resultant injury, and in the 
alternative, noise exposure), 
and whether it is at least as 
likely as not that any myopia 
(defective eyesight) is related 
to service.  All opinions and 
conclusions expressed must be 
supported by a complete 
rationale in a report.  
(b)	The examiner should assess 
the current severity of the 
veteran's service-connected 
asbestosis via the appropriate 
pulmonary function testing.  

3.  Then, the RO should readjudicate 
the veteran's claims of service 
connection for myopia (claimed as 
defective sight in the right eye) and 
hearing loss, and the claim for an 
initial compensable evaluation for 
asbestosis.  If the determination of 
the claims remains unfavorable to the 
veteran, the RO must issue a 
supplemental statement of the case and 
provide a reasonable period of time to 
respond before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


